Citation Nr: 0007009	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  97-29 426a	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lung disability with 
abnormal chest x-ray findings, including as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel






INTRODUCTION

The appellant served on active duty from July 1976 to August 
1996 with the Air Force, and in support of Operation Desert 
Shield/Storm. 

This appeal arises from a May 1997, Department of Veterans 
Affairs (VARO), Nashville, Tennessee rating decision, which, 
in pertinent part, denied the appellant entitlement to 
service connection for a lung condition and abnormal chest x-
ray.  


FINDINGS OF FACT

1. The appellant served on active duty from July 1976 to 
August 1996 with the Air Force, and in support of 
Operation Desert Shield/Storm. 

2. Competent medical evidence does not indicate that the 
appellant currently has a lung disability due to diagnosed 
or undiagnosed illness.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for lung 
disability with abnormal chest x-ray findings.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for a lung 
disability with abnormal chest x-ray findings.  Under 
pertinent law and VA regulations, service connection may be 
granted if the claimed disability was incurred or aggravated 
during service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  It is not necessary to have a 
diagnosis of a particular disability during service, but it is 
necessary to have manifestations sufficient to establish that 
a disability was present.  38 C.F.R. § 3.303(d) (1999).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(1999).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

Additionally, compensation for certain disabilities due to 
undiagnosed illnesses may be granted.  The pertinent 
regulation, in its entirety, is as follows:

     (a)(1) Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability 
resulting from an illness or combination of 
illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 
this section, provided that such disability:
     (I) became manifest either during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later 
than December 31, 2001; and
     (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.
     (2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of 
independent verification.
     (3)  For purposes of this section, 
disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month period 
will be considered chronic. The 6- month period of 
chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that 
the signs or symptoms of the disability first 
became manifest.
     (4)  A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from part 
4 of this chapter for a disease or injury in which 
the functions affected, anatomical localization, or 
symptomatology are similar.
     (5)  A disability referred to in this section 
shall be considered service connected for purposes 
of all laws of the United States.
     (b)  For the purposes of paragraph (a)(1) of 
this section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:
     (1)  Fatigue 
     (2)  Signs or symptoms involving skin
     (3)  Headache
     (4)  Muscle pain
     (5)  Joint pain
     (6)  Neurologic signs or symptoms
     (7)  Neuropsychological signs or symptoms
     (8)  Signs or symptoms involving the 
respiratory system (upper or lower)
     (9)  Sleep disturbances
     (10)  Gastrointestinal signs or symptoms
     (11)  Cardiovascular signs or symptoms
     (12)  Abnormal weight loss
     (13)  Menstrual disorders.
     (c)  Compensation shall not be paid under this 
section:
     (1)   If there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War; or
     (2)  If there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or
     (3)  If there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.
     (d)  For purposes of this section:
     (1)  The term "Persian Gulf veteran" means a 
veteran who served on active military, naval, or 
air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2)  the 
Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq 
and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, 
the Persian Gulf, the Arabian Sea, the Red Sea, and 
the airspace above these locations.

38 C.F.R. § 3.317 (1999).

The initial question to be answered regarding the issue on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  Although the claim need 
not be conclusive, it must be accompanied by supporting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  

The Board will first review the appellant's pertinent medical 
history regarding the issue on appeal.

A March 1976 induction military physical examination reported 
that the appellant provided a history of asthma at age 7, but 
had not had an attack since.  His lungs and chest were 
clinically normal.  A chest x- ray was normal.  He was 
treated on a number of subsequent occasions for upper 
respiratory infections in service.   Tests of pulmonary 
function and chest x-rays were essentially normal through 
1994.  

A May 1995 chest x-ray revealed a 10/13 mm. parenchymal 
density within the right upper lobe.  He was hospitalized in 
May and June 1995 for the evaluation of right upper lobe 
pulmonary nodule.  Various diagnostic procedures were 
performed.  Spirometry and diffusion capacity of carbon 
monoxide tests were unremarkable.  It was agreed that he 
would be followed non- invasively after he was discharged.  
The final diagnoses included solitary pulmonary nodule (SPN) 
with micronodular interstitial changes of the pulmonary 
parenchyma, asymptomatic.  A September 1995 follow-up report 
indicated that the asymptomatic SPN was questionably fungal 
in etiology/post infectious.  It was noted that the interval 
chest x-ray would be checked, but the examiner doubted the 
utility of repeat fungal serologies at this time.  It was 
noted that it would be discussed with the infectious disease 
and pulmonary departments.  He was to be followed until March 
1997, with films at January 1996, August 1996, and March 1997 
with spirometry and chest x-ray.

A January 1996 treatment record reported that the appellant 
was followed for SPN and mild restriction.  A complete 
physical examination was conducted.  The examiner noted that 
at first, evaluation appeared consistent with 
"deconditioning NOT disease" (emphasis in original).  The 
assessment was of stable SPN, continue to follow to 
stability; and mild restriction, probably secondary to body 
habitus.  Chest x-ray was stable.

A March 1996 report noted that the appellant had been seen in 
pulmonary twice for SPN on chest x-ray with restriction on 
pulmonary function tests secondary to deconditioning.  

A VA examination was conducted in September 1996.  The 
appellant reported a history of allergic rhinitis with 
allergies to grass, cats and trees.  He claimed that in 1995 
he was told that a chest x-ray had some lymph nodes on it and 
that he was followed for 3 to 4 months, but he had had no 
problems since then.  The examiner observed that his lungs 
were clear.  There was no shortness of breath with activity.  
Pulmonary function tests revealed TLC (total lung capacity) 
80 percent of predicted.  Chest x-ray was essentially normal 
with tiny old granulomas scattered in both perihilar regions.  

VARO denied the appellant's claim for service connection for 
a lung condition in May 1997 as not well grounded on the 
basis that no disability existed for which compensation was 
payable.

A VA joints examination was conducted in June 1997.  Chest x-
ray was normal.  There was no acute pulmonary infiltration or 
pleural effusion identified.  There was a nodular density 
seen at the right upper lung field which most likely 
represented granuloma.  

Post service treatment records reveal that the appellant was 
treated for various unrelated physical ailments.  His lungs 
were clear to auscultation bilaterally.  November 1997 chest 
x-rays revealed no evidence of failure or infiltrates.  
Previously seen faint tiny nodular densities in the right 
upper lung zone was not as well appreciated although several 
small foci of calcification are seen in this region and again 
might be most consistent with calcifying granuloma.  A 
December 1997 entry reported that the appellant denied chest 
pain, but reported a feeling of chest tightness with slight 
shortness of breath intermittently, relieved by deep breaths 
and rest.  His lungs were clear to auscultation bilaterally.

Upon a thorough review of the medical evidence of record, the 
Board finds that the objective medical evidence does not 
substantiate that the appellant currently suffers from a lung 
disability, to include one manifested by calcifying 
granuloma.  Rabideau v. Derwinski, 2 Vet.App. 141 (1992) 
(lack of evidence of the claimed disability related to in-
service incurrence or aggravation).  A careful review of the 
medical records shows that he has been the subject of 
pulmonary evaluations in service, and the existence of a lung 
disability was not demonstrated.  Tests showed some 
restrictive defect, but this was attributed to 
deconditioning.  As to the calcifying granuloma observed on 
x- ray, these were not associated with, or felt to be a 
manifestation of, chronic disability.  In this regard, the 
granuloma were characterized as "asymptomatic", and no 
other diagnosis of lung disability was made either in service 
or post- service.  

It appears that the pulmonary granuloma are simply x- ray 
abnormalities that are not clinically significant, and, to 
this point, have not been associated with any disease entity.  
Of themselves, they do not show the existence of lung 
pathology due to disease or injury.  Because the appellant has 
not submitted any competent evidence of a current disability, 
the Board must deny the claim as not well grounded.  
Therefore, VA's duty to assist the appellant in the 
development of his claim is not for application. 

The Board also finds that the appellant's current lung 
condition with abnormal x-ray findings is not related to a 
disability that can be said to be "undiagnosed."  To the 
contrary, treatment records reflect a diagnosis of 
"granuloma."  Therefore, the requirements for entitlement to 
service connection under 38 C.F.R. § 3.317 (1999) are rendered 
not plausible, and the claim may be viewed as not well 
grounded.  Even if this claim were not discussed in the 
context of a well grounded claim, a denial would nevertheless 
be in order in view of the failure to meet the requirements of 
the applicable regulation.  Sabonis v. Brown, 6 Vet.App. 426, 
430 (1998).

The appellant's general contentions of record are of 
insufficient probative value so as to be dispositive of the 
issue presented on appeal.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Although the appellant claims that he 
currently has a lung disability with abnormal chest x-ray 
findings related to his military service, his assertions of a 
medical diagnosis and opinion on causation alone are not 
probative.  See also, Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  

Where claims are not well grounded VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

VARO fulfilled its obligation under section 5103(a) in its 
Statement and Supplemental Statements of the Case, in which 
the appellant was informed that the reason for the denial of 
his claim was that there was no objective medical evidence to 
substantiate that he currently has lung disability with 
abnormal chest x-ray findings related to any disability.  
Additionally, by this decision, the Board is informing the 
appellant of what is necessary to make his claim well 
grounded.


ORDER

Service connection for a lung disability with abnormal chest 
x-ray findings is denied. 



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 


